ORDER

PER CURIAM.
William Smith, Jr. appeals from the judgment of the circuit court sustaining the revo*956cation of his driving privileges. He argues that the sheriff did not have probable cause to arrest him at the time he asked Mr. Smith to exit his vehicle. Finding no miscarriage of justice or manifest injustice, we afSrm. Because a published opinion would have no precedential value, we affirm by this summary order and have supplied the parties with a memorandum setting forth the reasons for our decision. Judgment affirmed. Rule 84.16(b).